FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                        January 18, 2012
                        UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                           Clerk of Court
                                    TENTH CIRCUIT


 JEFFERY LYNN SMITH,
                 Petitioner-Appellant,                          No. 11-8040
           v.                                         (D.C. No. 1:10-CV-00075-ABJ)
 EDDIE WILSON, Warden, Wyoming                                 (D. Wyoming)
 State Penitentiary; ROBERT O.
 LAMPERT, Director, Wyoming
 Department of Corrections; BRUCE
 SALZBURG, Attorney General, State of
 Wyoming,
                 Respondents-Appellees.


                ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       Petitioner, a state prisoner proceeding pro se, seeks a certificate of appealability to

appeal the district court’s denial of his § 2254 habeas petition. In 2007, a Wyoming jury

found Petitioner guilty of murder. His conviction and sentence were affirmed on direct

appeal. See Smith v. State, 199 P.3d 1052 (Wyo. 2009). Petitioner then filed the instant

habeas petition, in which he claimed the state court erred in excluding his proffered

evidence of alternative suspects. The district court granted Respondents’ motion for


       *
         This order is not binding precedent except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
summary judgment, holding that the state court’s decision was not contrary to or an

unreasonable application of federal law. See 28 U.S.C. § 2254(d).

       As the district court explained, a state court decision involves an unreasonable

application of federal law only if it is “objectively unreasonable,” meaning that “most

reasonable jurists exercising their independent judgment would conclude the state court

misapplied Supreme Court law.” Maynard v. Boone, 468 F.3d 665, 671 (10th Cir. 2006).

“It is not enough that the decision is clearly wrong or that the reviewing court would have

reached a contrary decision.” Id. Moreover, “[t]he more general the rule, the more

leeway courts have in reaching outcomes in case-by-case determinations.” Yarborough v.

Alvarado, 541 U.S. 652, 664 (2004).

       In this case, the relevant Supreme Court law consisted of the general principles

that criminal defendants must be given a meaningful opportunity to present a complete

defense; that evidentiary rules excluding defense evidence may not be arbitrary or

disproportionate to the purposes they are designed to serve; and that alternative-suspect

evidence is admissible subject to well-established rules of evidence that “permit trial

judges to exclude evidence if its probative value is outweighed by certain other factors

such as unfair prejudice, confusion of the issues, or potential to mislead the jury.”

Holmes v. South Carolina, 547 U.S. 319, 326 (2006); see also Chambers v. Mississippi,

410 U.S. 284 (1973). The state trial court concluded Petitioner’s proffered evidence was

inadmissible under well-established rules of evidence, since some of it consisted of

uncorroborated hearsay and the probative value of the remaining evidence was

                                             -2-
substantially outweighed by the probability of confusing the issues and misleading the

jury. On appeal, the Wyoming Supreme Court agreed with this conclusion and

accordingly held that the exclusion of this evidence did not run afoul of the U.S. Supreme

Court’s holdings in Holmes and other cases. Smith, 199 P.3d at 1064-1067.

       In light of the deference federal courts must apply to this type of state court

determination on habeas review, we conclude that reasonable jurists would not debate the

district court’s conclusion that this decision was not an unreasonable application of

federal law. See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Therefore, for

substantially the same reasons given by the district court, we DENY Petitioner’s request

for a certificate of appealability and DISMISS the appeal.


                                                   ENTERED FOR THE COURT



                                                   Monroe G. McKay
                                                   Circuit Judge




                                             -3-